                 Case 1:18-cr-00328-KPF Document 392 Filed 07/23/20 Page 1 of 2




(212) 373-3035

(212) 492-0035

rtarlowe@paulweiss.com




          July 23, 2020



          BY EMAIL/ECF
          The Honorable Katherine Polk Failla
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, NY 10007
                                United States v. Anilesh Ahuja,
                                18 Cr. 328 (KPF)
          Dear Judge Failla:

                          In advance of the conference scheduled for July 24, 2020, we write to
          provide the Court with a copy of an April 5, 2017 email exchange between the government
          and counsel for cooperating witness Frank Dinucci, which the government produced to the
          defense (in full) for the first time on July 16, 2020.1 This document was referred to in the
          government’s July 16, 2020 letter to the Court—and described as a “scheduling email
          chain”—but was not included as an exhibit or otherwise produced to the Court.




          1
              The government previously produced at trial the portion of the email exchange up to
              and including a message sent on April 4, 2017 at 11:07 a.m. It did not include the
              subsequent exchanges between Dinucci’s lawyer and the government.
      Case 1:18-cr-00328-KPF Document 392 Filed 07/23/20 Page 2 of 2

Honorable Katherine Polk Failla


                As reflected in the email, on April 4, 2017, at 8:27 p.m.—seemingly in
response to a government request for a copy of Dinucci’s “proposed alloc[u]tion” earlier
that day—Dinucci’s lawyer emailed one of the prosecutors, stating, “just left you a voice
message.” (Ex. A at 2.) That voicemail message (which we understand would have been
sent automatically to the prosecutor by email) has not been produced. The next morning,
at 10:24 a.m., the government wrote to Dinucci’s lawyer, “Can we speak at 11? I think we
would like a hard copy of the allocution to review but we can discuss briefly first.” (Id. at
1.) One minute later, Dinucci’s lawyer replied, “sure.” (Id.) At 12:07 p.m., Dinucci’s
lawyer sent the government a “current version of Mr. Dinucci’s plea allocution.” (ECF
210, Ex. I.)

                As far as we are aware, none of the oral communications with Dinucci’s
lawyer about the allocution were memorialized. Nor has the government addressed why
this email (like others identified in prior letters to the Court) was not previously produced.

                                         Respectfully submitted,



                                         Roberto Finzi
                                         Richard C. Tarlowe
cc:     Counsel of Record




                                              2
